Exhibit 10.1

 

AMENDMENT NO. 1 TO WARRANT AGREEMENT

 

This Amendment (this “Amendment”) is made as of September 3, 2020 by and between
Ranpak Holdings Corp., a Delaware corporation (f/k/a One Madison Corporation)
(the “Company”), and Continental Stock Transfer & Trust Company, a New York
Corporation, as warrant agent (the “Warrant Agent”), and constitutes an
amendment to that certain Warrant Agreement, dated as of January 17, 2018 (the
“Existing Warrant Agreement”), between the Company and the Warrant Agent.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to such terms in the Existing Warrant Agreement.

 

WHEREAS, in connection with the closing of the Business Combination on June 3,
2019, the Company deregistered as an exempted company in the Cayman Islands and
domesticated and continued as a corporation incorporated under the laws of the
State of Delaware effective May 31, 2019 (the “domestication”), pursuant to
which all outstanding classes of Ordinary Shares of the Company converted on a
one-for-one basis to shares of corresponding classes of common stock of the
Company, par value $0.0001 per share (“Common Stock”), and the Company was
renamed Ranpak Holdings Corp.;

 

WHEREAS, in accordance with Section 4.4 of the Existing Warrant Agreement, upon
effectiveness of the domestication and the reclassification of the outstanding
Ordinary Shares, the holders of the Warrants thereafter had the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the Ordinary Shares of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, an Alternative Issuance (as defined in the Existing Warrant
Agreement) in shares of Common Stock;

 

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend, subject to certain conditions provided therein,
the Existing Warrant Agreement with the vote or written consent of the
Registered Holders of 65% of the number of the then outstanding Public Warrants
and 65% of the number of the then outstanding Forward Purchase Warrants, prior
to effectiveness of a registration statement covering the resale of the Forward
Purchase Warrants and the Class A common stock, par value $0.0001 per share
(“Class A common shares”) and/or Class C Ordinary Shares underlying such Forward
Purchase Warrants;

 

WHEREAS, the Company desires to amend the Existing Warrant Agreement to provide
the Company with the right to require the holders of the Warrants to exchange
all of the outstanding Warrants for shares of Common Stock, on the terms and
subject to the conditions set forth herein; and

 

WHEREAS, in the exchange offer and consent solicitation undertaken by the
Company pursuant to the Registration Statement on Form S-4 filed with the U.S.
Securities and Exchange Commission, the Registered Holders of more than 65% of
the then outstanding Public Warrants and 65% of the then outstanding Forward
Purchase Warrants consented to and approved this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.

 

1.      Amendment of Existing Warrant Agreement. The Existing Warrant Agreement
is hereby amended by adding:

 

(a) the new Section 6A thereto:

 

“6A Mandatory Exchange.

 

6A.1 Company Election to Exchange. Notwithstanding any other provision in this
Agreement to the contrary, all (and not less than all) of the outstanding
Warrants may be exchanged, at the option of the Company, at any time while they
are exercisable and prior to their expiration, at the office of the Warrant
Agent, upon notice to the Registered Holders of the outstanding Warrants, as
described in Section 6A.2 below, for Class A common shares (or any Alternative
Issuance pursuant to Section 4.4), at the exchange rate of 0.198 Class A common
shares (or any Alternative Issuance pursuant to Section 4.4) for each Warrant
held by the holder thereof (the “Consideration”) (subject to equitable
adjustment by the Company in the event of any stock splits, stock dividends,
recapitalizations or similar transaction with respect to the Class A common
shares). In lieu of issuing fractional shares, any holder of Warrants who would
otherwise have been entitled to receive fractional shares as Consideration will,
after aggregating all such fractional shares of such holder, be paid in cash
(without interest) in an amount equal to such fractional part of a share
multiplied by $9.20.

 



 

 

 

6A.2 Date Fixed for, and Notice of, Exchange. In the event that the Company
elects to exchange all of the Warrants, the Company shall fix a date for the
exchange (the “Exchange Date”). Notice of exchange shall be mailed by first
class mail, postage prepaid, by the Company not less than fifteen (15) days
prior to the Exchange Date to the registered holders of the Warrants at their
last addresses as they shall appear on the registration books. Any notice mailed
in the manner herein provided shall be conclusively presumed to have been duly
given whether or not the registered holder received such notice. The Company
will make a public announcement of its election following the mailing of such
notice.

 

6A.3 Exercise After Notice of Exchange. The Warrants may be exercised, for cash
(or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of exchange shall have been given by the
Company pursuant to Section 6A.2 hereof and prior to the Exchange Date. On and
after the Exchange Date, the Registered Holder of the Warrants shall have no
further rights except to receive, upon surrender of the Warrants, the
Consideration.”

 

2.      Miscellaneous Provisions.

 

2.1    Severability. This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.2    Applicable Law. The validity, interpretation, and performance of this
Amendment and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Amendment shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

2.3    Counterparts. This Amendment may be executed in any number of
counterparts (which may include counterparts delivered by any standard form of
telecommunication) and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. The words “execution,” “signed,” “signature,”
and words of like import in this Amendment or in any other certificate,
agreement or document related to this Amendment, if any, shall include images of
manually executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf,” “tif” or “jpg”) and other electronic
signatures (including, without limitation, DocuSign and AdobeSign). The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.

 

2.4    Effect of Headings. The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

2.5    Entire Agreement. The Existing Warrant Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

 

  RANPAK HOLDINGS CORP.       By: /s/ David Murgio     Name: David Murgio    
Title: Chief Sustainability Officer & General Counsel

 

  CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as Warrant Agent       By:  /s/ Margaret B. Lloyd     Name:
Margaret B. Lloyd     Title: Vice President

 

 

 

 

